1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellant,

 9 v.                                                                                  NO. 31,238

10 JAVIER ARANDA,

11          Defendant-Appellee.

12 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
13 Richard J. Brown, District Judge

14 Gary K. King, Attorney General
15 Margaret McLean, Assistant Attorney General
16 Santa Fe, NM

17 for Appellant

18 Jacqueline L. Cooper, Acting Chief Public Defender
19 Nancy Hewitt, Assistant Appellate Defender
20 Santa Fe, NM

21 for Appellee

22                                 MEMORANDUM OPINION

23 VANZI, Judge.
1        The State appeals dismissal of the charges against Defendant for violation of

2 his right to a speedy trial. In our notice, we proposed to affirm the dismissal. The

3 State has responded that it has no additional facts or legal arguments to present.

4 Therefore, for the reasons stated in the calendar notice, we affirm.

5        IT IS SO ORDERED.

6                                         __________________________________
7                                         LINDA M. VANZI, Judge

8 WE CONCUR:



 9 _________________________________
10 JAMES J. WECHSLER, Judge



11 _________________________________
12 MICHAEL D. BUSTAMANTE, Judge




                                            2